As filed with the Securities and Exchange Commission on April 30, 2010 Registration No. 333-19583 Registration No. 811-08015 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form N-4 REGISTRATION UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 25 x and REGISTRATION UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 27 x NATIONAL VARIABLE ANNUITY ACCOUNT II (Exact name of Registrant) NATIONAL LIFE INSURANCE COMPANY One National Life Drive Montpelier, VT 05604 (Complete name and address of depositor's principal executive offices) (802) 229-7410 Lisa Muller National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 (name and complete address of agent for service) Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, NW Washington, DC 20004-2415 It is proposed that this filing will become effective: ¨ immediately upon filing pursuant to paragraph (b) x onMay 1, 2010pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on(date)pursuant to paragraph (a)(1) of Rule 485 ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Interests in a Variable Account under individual flexible premium variable annuity contracts. Sentinel Advantage Variable Annuity P R O S P E C T U S Dated May 1, 2010 National Life Insurance Company  Home Office: National Life Drive, Montpelier, Vermont 05604  1-800-732-8939 The Contracts described in this prospectus are individual flexible premium variable annuity contracts supported by National Variable Annuity Account II (the Variable Account), a separate account of National Life Insurance Company (National Life, we, our, or us). We allocate net Premium Payments to either, the Variable Account, the Fixed Account, or the Guaranteed Accounts. The Variable Account is divided into Subaccounts. Each Subaccount invests in shares of a corresponding underlying Fund (each a Fund) described below: Sentinel Asset Management, Inc. Invesco Advisers, Inc. Fred Alger Management, Inc. AllianceBernstein L.P. Sentinel Variable Products Trust Balanced Bond Common Stock Mid Cap ( fka Mid Cap Growth
